Citation Nr: 0431480	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-12 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for failed back syndrome, 
status post lumbar microdiscectomy with lower extremity 
radiculopathy.  
	

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that a January 2000 rating decision denied a 
claim of entitlement to service connection for sciatica with 
numbness of feet (claimed as a back condition) as not well 
grounded.  An April 2001 rating decision deferred the issue 
of entitlement to service connection for sciatica with 
numbness of feet, involuntary leg twitching, pain, and night 
sweats, also claimed as a back condition with herniated disc.  
The above-mentioned December 2001 rating decision reviewed 
the claim under the Veterans Claims Assistance Act of 2000 
(VCAA).


FINDING OF FACT

The veteran's failed back syndrome, status post lumbar 
microdiscectomy with lower extremity radiculopathy is related 
to his military service.


CONCLUSION OF LAW

Failed back syndrome, status post lumbar microdiscectomy with 
lower extremity radiculopathy, was incurred by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA
				
Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2004).

Specifically, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  

In this case, as the full benefit on appeal has been granted, 
a discussion of whether VA has complied with the provisions 
of the VCAA is unnecessary.   

				II.  Service Connection

The veteran contends that service connection is warranted for 
his low back condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases are subject to presumptive 
service connection.  For example, arthritis is subject to 
presumptive service connection if it is manifested to a 
compensable degree within one year from the date of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.              

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The medical evidence includes a June 1990 service medical 
record noted that the veteran complained of back pain in the 
lumbar region and neck stiffness with pain for the past five 
months.  It was reported that X-rays of the lumbosacral spine 
were normal.  The assessment was mechanical ache.  An August 
1990 service medical record noted that the veteran complained 
of low back pain.  The veteran stated that his back was very 
stiff in the morning and that his back hurt all the time.  
The assessment was sacroiliac sprain.  An August 1991 service 
medical record stated that the veteran had been complaining 
of low back pain for three weeks.  The veteran reported that 
14 days ago he was horse playing with friends and was flipped 
and landed on his back.  He reported his back being sore 
since then.  He added that it hurt him to put his right foot 
on the ground with weight.  The assessment was sacroiliac 
joint malalignment, and it was noted that the veteran was not 
to do sit-ups or road marches.  The veteran reported a 
history of "bad back" in October 1991, but he checked "NO" 
for recurrent back pain on a report of medical history dated 
in March 1992.    

The post-service medical evidence includes a November 1997 
medical report from Citrus Memorial Hospital noted complaints 
of right hip pain progressing to the right leg for one year.  
The diagnostic impression was sciatica.                  

A June 1998 MRI of the lumbar spine listed an impression of 
right central and paracentral disc protrusion at the L5-S1 
level which narrowed the right neural foramina and lateral 
recess.  

A February 2001 VA progress note listed a past surgical 
history of discectomy L5-S1 in 1998 and a past medical 
history of low failed back syndrome.  It was noted that the 
impression of an October 1999 MRI was recurrent paracentral 
disc protrusion consistent with prior surgery which was 
stated to appear to compress the exiting L1 nerve root in the 
lateral recess.  The assessment was history of failed back 
syndrome, lumbosacral spine, and L1 nerve root compression.  

A September 2001 VA spine examination report stated that the 
examiner had reviewed the veteran's claims folder.  It was 
stated that the veteran reportedly suffered his first injury 
in August 1990 when he fell off the back of a truck.  It was 
reported that he was not hospitalized, but put on a limited 
duty for a period of time.  

Upon physical examination, there was no kyphoscoliotic curve 
or other external deformity of the lumbar or thoracic spine.  
There was a well healed approximately 4cm scar over the L5-S1 
interspace.  There was no paraspinous muscle spasm palpable 
on examination.  He was able to flex to approximately 30 
degrees with pain and extend approximately 10 degrees with 
pain.  On neurological examination, the veteran had 
significant give-way weakness throughout the lower 
extremities secondary to pain in his back and right hip.  On 
maximal effort, his strength was noted to be 5/5 throughout 
all major muscle groups in bilateral lower extremities.  Deep 
tendon reflexes were 2 at the knees, absent at the right 
ankle, and present at 1+ on the left ankle.  Sensory 
examination revealed some decreased pinprick sensation in the 
right L5 and S1 nerve root distributions.   

It was reported that review of the veteran's imaging studies, 
including plain films of the lumbar spine most recently from 
March 2001, demonstrated normal lumbar lordosis and 
anatomical alignment.  There was mild to moderate narrowing 
of the L4-L5 and L5-S1 disc spaces, consistent with 
degenerative disc disease.  The facet joints did not 
demonstrate significant sclerotic or arthritic change and the 
sacroiliac joints and sacrum appeared normal.  The examiner 
stated that the most recent MRI, dated in October 1999, 
demonstrated a small right paracentral disc protrusion at L5-
S1 with some enhancement on contrast administration 
consistent with scar rather than recurrent disc herniation.  

The impression was "[f]ailed back syndrome, status post 
lumbar microdiscectomy with continued symptoms of low back 
pain in the right greater than the left lower extremity 
radiculopathy."  The examiner stated that "[a]s to whether 
his current disability relates to the injury he suffered 
during [m]ilitary [s]ervice, it is impossible to say with 
certainty that his ultimate disc herniation requiring 
surgical intervention was due to this event, however patients 
with a history of significant trauma to the low back are more 
likely to develop degenerative changes, which he does have on 
MRI scan which are beyond what would be expected as normal 
for this patient's age."  The examiner then stated that it 
was at least as likely as not that his current problems of 
failed back syndrome were referable to his injury suffered 
during military service.  

The Board acknowledges that the veteran's service medical 
records are negative for any specific references regarding a 
fall off a truck while in service resulting in a low back 
injury.  However, the veteran's service medical records do 
document back trauma (albeit during horseplay) and complaints 
of low back pain.  This, coupled with the absence of any 
affirmative reason to question the veracity of the veteran, 
weighs in the veteran's favor.  Accordingly, in view of the 
evidence of record, the Board thus resolves all reasonable 
doubt in the veteran's favor, and finds that service 
connection for failed back syndrome, status post lumbar 
microdiscectomy with lower extremity radiculopathy, is 
warranted.  


ORDER

Service connection for failed back syndrome, status post 
lumbar microdiscectomy with lower extremity radiculopathy, is 
granted.  



	                        
____________________________________________
	MARY GALLAGHER	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



